Exhibit 23 Bobbitt, Pittenger & Company, P.A. Certified Public Accountants CONSENT OF INDEPENDENT ACCOUNTANTS We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-166844) and Form S-8 (No. 333-12365, 333-145916, and 333-166846) of Seneca Foods Corporation of our report dated June 7, 2012 appearing in this Annual Report on form 11-K of Seneca Foods Corporation Employees’ Savings Plan for the years ended December 31, 2011 and 2010. /s/Bobbitt, Pittenger & Company, P.A. Sarasota, Florida June 7, 2012 1605 Main Street, Suite 1010 Sarasota, FL 34236 Telephone: 941-366-4450 FAX # 941-954-7508
